Title: To John Adams from Adriaan van Zeebergh, 25 July 1782
From: Zeebergh, Adriaan van
To: Adams, John




17 7./25. 82

Monsieúr

J’ai l’honneúr de faire parvenir ci joint a votre Excellence les considerations, que j’eus le plaisir de lúi communiqúer hier de boúche.
En eclaircissant ainsi mes idées et celles de ma ville quant aux Articles differentiaúx dú projet Traité entre les deúx Republiqúes, j’espere, qúe cela pourra contribúer en quelqúe Sorte a ún accommodement Salútaire, Súr ún point, d’ont noús convenous entierement; Si je ne me trompe, eu principe.
Je Súis tres flatté d’avoir cette occasion poúr temoigner a votre Excellence le respect, avec lequel j’ai l’honneúr d’etre, Monsieúr, Votre tres humble et tres obeissant Serviteúr,

A: Van Zeebergh

